IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket No. 43119/43121

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 714
                                               )
       Plaintiff-Respondent,                   )   Filed: November 16, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
MICHAEL R. MURPHY,                             )   THIS IS AN UNPUBLISHED
                                               )   OPINION AND SHALL NOT
       Defendant-Appellant.                    )   BE CITED AS AUTHORITY
                                               )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho,
       Jerome County. Hon. John K. Butler, District Judge.

       Judgment of conviction and sentences for possession of methamphetamine and
       destruction, alteration or concealment of evidence, affirmed; order revoking
       probation, affirmed; orders denying I.C.R. 35 motions for reduction of sentences,
       affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jenevieve C. Swinford, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       In Docket No. 43119, Michael R. Murphy pled guilty to trafficking in the immediate
precursors of methamphetamine, Idaho Code § 37-2732B(5). The district court imposed a
unified sentence of twenty years, with a minimum term of confinement of ten years. Following a
period of retained jurisdiction, the district court suspended Murphy’s sentence and placed him on
probation for seven years. Murphy subsequently admitted to violating his probation and the
district court revoked probation, ordered execution of the underlying sentence, suspended the
sentence, and reinstated Murphy on probation for three years.

                                               1
       In Docket No. 43121, Murphy pled guilty to two misdemeanor counts of battery on a
police officer, I.C. §§ 18-903(b), 18-915(1)(b); possession of methamphetamine (second or
subsequent offense), I.C. § 37-2732(c)(1); and destruction, alteration, or concealment of
evidence, I.C. § 18-2603.       The district court revoked probation and ordered execution of
Murphy’s underlying sentence in Docket No. 43119; imposed 365 days in jail on each
misdemeanor battery charge; imposed a unified sentence of fourteen years, with a minimum term
of confinement of six years, for possession of methamphetamine; imposed a determinate term of
five years for destruction of evidence; and ordered all sentences to run concurrently with each
other and with Murphy’s sentence in Docket No. 43119. Murphy filed Idaho Criminal Rule 35
motions for reduction of his sentences in both cases, which the district court denied. Murphy
appeals, contending that his sentences in Docket No. 43121 are excessive, that the district court
abused its discretion by revoking his probation and executing the underlying sentence in Docket
No. 43119, and that the district court abused its discretion in denying his Rule 35 motions.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at

                                                   2
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including any new information submitted with Murphy’s Rule 35 motions, we conclude
no abuse of discretion has been shown.
       Therefore, Murphy’s judgment of conviction and sentences in Docket No. 43121, the
district court’s order revoking probation and executing the previously suspended sentence in
Docket No. 43119, and the orders denying Murphy’s Rule 35 motions are affirmed.




                                                3